DETAILED ACTION
In application filed on 07/09/2019, Claims 1-21 are pending. Claims 1-21 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



s 1, 3-12, 14-15 and 17-18 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Suh et al. (US20170029809A1). 
Regarding Claim 1, Suh teaches a method for extracting DNA, comprising the steps:
• lysing cells in a first sample vessel (Para 0339-0340, plates) to form a lysate (Para 0047, 0270, Step1):
• filtering the lysate through a lysate filter element (Para 0111, glass) into a second sample vessel (Para 0200, disposable pipette tip) to form a filtered lysate comprising DNA released from the cells (Para 0104-0118, partial filtration; Para 0403, Claim 1, step 1d)
• adding DNA-adsorbing substance (Para 0200, ref. 184, silica resin; Para 0203, silica beads) to the second sample vessel (Para 0200, disposable pipette tip; Fig. 1, ref 160), wherein the DNA-adsorbing substance binds to and forms a complex (Para 0203, silica beads having affinity for nucleic acids inherently teaches forming a complex) with at least some of the DNA released from the cells (Para 0403, Claim 1, step e, a portion of the plasmid DNA captured on the solid phase ). 
• closing the second sample vessel with a wash filter element (Para 0198, refs. 174 and 198, ‘frits’; Para 0217, glass) formed of the same material as the lysate filter element (Para 0111, glass).
• delivering a wash fluid into the second sample vessel through the wash filter element (Para 0223, ‘the columns are washed’; Para 0397), and
discharging the wash fluid from the second sample vessel through the wash filter element (Para 0224), wherein the complex is retained within the second sample vessel 
Regarding Claim 3, Suh teaches a method as claimed in claim 1, characterized in that the wash filter element (this is interpreted as optional) or the lysate filter element (Para 0111, glass) is arranged in a plunger (Para 0035, syringe), the plunger being insertable into the second sample vessel (Para 0035, ‘column engages syringe’) or the first sample vessel (this is interpreted as optional), and, through the plunger (Para 0035, 0227, syringe pump), 
• the wash fluid being sucked into the second sample vessel and pressed out of the second sample vessel (Para 0224, wash solvents aspirated and discharged through column), or
• the lysate being pressed out from the first sample vessel into the second sample vessel (this limitation is optional).
Regarding Claim 4, Suh teaches a method as claimed in claim 3, characterized in that the plunger (Para 0035, 0227, syringe pump) and the second sample vessel (this is optional) or the first sample vessel form a syringe (Para 0035, syringe engages column).
Regarding Claim 5, Suh teaches a method as claimed in claim 1, characterized in that the second sample vessel is held in a holding device throughout the entire method (Para 0078, pipette tip columns are attached to the robotic head), and/or the first sample vessel is held in an additional holding device at least during the step of filtering the lysate (“and/or the first …” is interpreted as optional).
Regarding Claim 6, Suh teaches a method as claimed in claim 5, characterized in that the holding element ( Para 0078,robotic head,  top and bottom block, refs 20, 40; 
Regarding Claim 7, Suh teaches a method as claimed in claim 4, characterized in that a multiplicity of plungers (Para 0227-0229, syringe pumps, pipetting head) are fixed on a carrier element (Para 0228-0229, pipetting head, robotic liquid handler), so that, at the same time, the multiplicity of plungers are inserted simultaneously into the multiplicity of second sample vessels (Para 0229, the pipetting head … columns to be processed in parallel; Fig. 2A-B)  and/or additional first sample vessels (this limitation is optional).
Regarding Claim 8, Suh teaches a method as claimed in claim 7, characterized in that the step of delivering the wash fluid (Para 0121) and/or the step of discharge of discharging the wash fluid, and/or the step of filtering the lysate, are carried out by moving the carrier element (Para 0228-0229, pipetting head, robotic liquid handler) and the holding element (Para 0086, lifting columns while attached to the robotic pipette head; Para 0364) and/or the additional holding element relative to one another. The claimed “and/or” is interpreted as optional. 
Regarding Claim 9, Suh teaches a method as claimed in claim 7, characterized in that the step of delivering the wash fluid (Para 0121) is carried out by simultaneous suction of wash fluid through the multiplicity of plungers (Para 0364) from a common  a well containing 1 mL of wash buffer).
Regarding Claim 10, Suh teaches a method as claimed in claim 9, characterized in that the reservoir is subdivided by at least one subdivision element (10) into individual subreservoirs for each plunger (Para 0245, 0339, using a 96-well plate; one column per well).
Regarding Claim 11, Suh teaches a method as claimed in claim 1, characterized in that the steps of delivering the wash fluid and of discharging the wash fluid are carried out repeatedly (Para 0224).
Regarding Claim 12, Suh teaches a method as claimed in claim 1, characterized in that after the step of delivering the wash fluid and before the step of discharge of discharging the wash fluid (Para 0224), air is delivered to the second sample vessel (Para 0086, wash solution and pass air back and forth; Para 0234, air to be passed through the pipette tip columns).
Regarding Claim 14, Suh teaches a method as claimed in claim 1, characterized in that the wash filter element (Para 0198, refs. 174 and 198, ‘frits’; Para 0217, glass, metal…) and the lysate filter element (Para 0111, glass, metal) are identical (both filters made with similar materials having pores, Para 0206, 0218), and/or the second sample vessel and the additional first sample vessel are constructed identically (the claimed “and/or” is interpreted as optional).


Regarding Claim 17, Suh teaches a method as claimed in claim 9, characterized in that the reservoir (Para 0133, 96 well plates) is subdivided by at least one retractable (Para 0133, plates can have fewer than 96 wells) subdivision element into individual subreservoirs for each plunger (Para 0035, ‘syringe’; Para 0227, columns may have respective syringes),
Regarding Claim 18, Suh teaches a method as claimed in claim 1, characterized in that after the step of delivering the wash fluid and before the step of discharging the wash fluid (Para 0224), air is delivered to the second sample vessel (Para 0086, wash solution and pass air back and forth; Para 0234, air to be passed through the pipette tip columns) , the air being delivered to the second sample vessel in the same way as the wash fluid (Para 0051-0054, 0083, 0086).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being obvious over Suh et al. (US20170029809A1) in view of Cooney et al. (US20160083781A1)
Regarding Claim 2, Suh teaches a method as claimed in claim 1, characterized in that the step of lysing cells to form a lysate providing the lysate (Para 0047, 0269, Step1) comprises the following steps: 
• introducing cellular material (Para 0046, 0339) and; the first sample vessel (Para 0339, plates), and
• breaking down the cellular material (Para 0340, lyse); the first sample vessel (Para 0339, plates).
Suh does not teach “grinding element”; “by moving”
Cooney teaches “grinding element” (Para 0015, beads); “by moving” (Para 0071, ‘rotate samples’)

Regarding Claim 13, Suh teaches a method as claimed in claim 1, characterized in that after the step of delivering the wash fluid and before the step of discharging the wash fluid (Para 0224), the second sample vessel is moved circularly or alternatingly.
Suh does not teach “moved circularly or alternatingly”
Cooney teaches “moved circularly or alternatingly” (Para 0071, ‘rotate samples’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suh, to incorporate “moved circularly or alternatingly”, as taught by Cooney, motivated by the need to move samples on one, two, or three axes and/or to rotate samples about one, two, or three axes, through the automated purification system 100 and its various processing steps. (Cooney, Para 0071). Doing so allow for the purification system to be automated.  

Regarding Claim 16, Suh teaches a method as claimed in claim 1, characterized in that the step of lysing cells to form a lysate providing the lysate (Para 0047, 0269, Step1) comprises the following steps: 
• introducing cellular material (Para 0046, 0339) and; into the first sample vessel (Para 0339, plates), and

Suh does not teach “grinding ball”; “by moving”; 
Cooney teaches “grinding ball” (Para 0015, beads); “by moving” (Para 0071, ‘rotate samples’); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suh, to incorporate “grinding ball”; “by moving”; as taught by Cooney, motivated by the need to agitates the beads to undergo chaotic mixing of the cellular material, (Cooney, Para 0015), where samples are rotated (Cooney, Para 0071).  Doing so allow for cell lysis to be achieved. 
Regarding Claim 19, Suh teaches a method as claimed in claim 1, characterized in that after the step of delivering the wash fluid and before the step of discharging the wash fluid (Para 0224), air is delivered to the second sample vessel (Para 0086, wash solution and pass air back and forth; Para 0234, air to be passed through the pipette tip columns), is moved with a frequency, circularly or alternatingly.
Suh does not teach “moved with a frequency, circularly or alternatingly”
Cooney teaches “moved with a frequency, circularly or alternatingly” (Para 0071, ‘rotate samples’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suh, to incorporate “moved circularly or alternatingly”, as taught by Cooney, motivated by the need to move samples on one, two, or three axes and/or to rotate samples about one, two, or three 

Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Suh et al. (US20170029809A1) 
Regarding Claim 20, Suh teaches a method as claimed in claim 15, characterized in that the additional substance is a chaotropic salt disrupts binding between the DNA and DNA-adsorbing substance to form a mixture of free DNA and the DNA-adsorbing substance. (Para 0056-0057, elution of DNA with elution buffer).
Suh teaches that the elution buffer contains water (Para 0266) and (10 mM Tris-HCl pH 8.5) (Para 0290) and the precipitation buffer is comprised of chaotropic salts (Para 0048)
Suh does not teach “elution buffer contains a chaotropic salt”
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal reagents in the method of the nucleic acid purification process and could seek the benefits associated with the elution buffer comprising of chaotropic salt reagents. Please see In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.

Claim 21 is rejected under 35 U.S.C. 103 as being obvious over Suh et al. (US20170029809A1) in view of Lo et al. (US20150368635A1)

Suh does not teach “coated on”; “a magnet is used to separate”
Lo teaches “coated on”; “a magnet is used to separate” (Para 0061, the use of silica-coated magnetic beads to capture the DNA/RNA under the application of an external magnetic field) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suh, to incorporate the “coated on”; “a magnet is used to separate”, as taught by Lo, motivated by the need to capture the DNA/RNA using silica-coated magnetic beads under the application of an external magnetic field (Lo, Para 0061). Doing so facilitates the purification of nucleic acids for analysis. 
Response to Arguments
Applicant’s arguments, see Page 6, filed on 08/09/2021, with respect to the 35 U.S.C. §112 (b) rejections on Claim 1 has been fully considered and they are persuasive. The 35 U.S.C. §112 (b) rejections on Claims 2-9, 11-16 and 18-19 are withdrawn. 
Applicant’s arguments, see Page 6, filed on 08/09/2021, with respect to the 35 U.S.C. §103 rejections on Claims 1-12 and 14-18 have been fully considered but they are not persuasive.

“None of Cooney, Faltin, Jones, Lo, Saghbini, or a combination thereof describe using two identical filters to filter out the lysate and the wash fluid, wherein the DNA bound to a DNA adsorbing substance is retained by the filter in the sample vessel.
Applicants respectfully request allowance of claim 1.
Claims 2-21 depend directly or indirectly from claim 1, and accordingly are also allowable for at least the same reasons set forth above. These dependent claims may be allowable for additional reasons that are not discussed herein.”
Applicant’s arguments with respect to Claims 1-12, 14-18 and 13-19 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYELEYE ALEXANDER ALABI/\
Examiner, Art Unit 1797           
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797